                     Case 2:19-cv-00780-JCM-VCF Document 57 Filed 03/25/21 Page 1 of 3



                1    Lisa A. McClane, NV Bar No. 10139
                     Daniel I. Aquino, NV Bar No. 12682
                2    JACKSON LEWIS P.C.
                     The Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                4    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                5    lisa.mcclane@jacksonlewis.com

                6    Attorneys for Defendant
                     Nevada Property 1, LLC dba The Cosmopolitan of Las Vegas
                7

                8                                UNITED STATES DISTRICT COURT

                9                                        DISTRICT OF NEVADA
              10     TONYA HALE,                                       Case No. 19-CV-00780-JCM-VCF
              11            Plaintiff,
                                                                       STIPULATION AND ORDER TO EXTEND
              12            vs.                                        DISPOSITIVE MOTION DEADLINE
              13     THE COSMOPOLITAN OF LAS VEGAS;
                     NV PROPERTY 1, LLC dba THE                        Ninth Request
              14     COSMOPOLITAN OF LAS VEGAS, a
                     Nevada Limited Liability Company;
              15     RICHARD SHERMAN, an individual,
              16            Defendants.
              17

              18             IT IS HEREBY STIPULATED by and between Tonya Hale (“Plaintiff”), and Nevada

              19     Property 1, LLC, doing business as The Cosmopolitan of Las Vegas (“TCOLV”) and (collectively
              20     referred to as the “Parties”), by and through their respective counsel of record, hereby stipulate to

              21     extend the deadline to file dispositive motions in this case, and agree as follows:

              22             1.      On November 15, 2019, this Court entered an Order granting the initial Stipulated

              23     Discovery Plan and Scheduling Order [ECF No. 31] and agreed to extend the initial deadlines on

              24     February 5, 2020 [ECF No. 35].

              25             2.      On April 2, 2020, this Court entered an Order granting the second request to extend

              26     the Discovery Plan and Scheduling Order [ECF No. 38], on June 24, 2020 this.

              27             3.      On June 24, 2020 this Court entered an Order granting the parties third request to

              28     extend the Discovery Plan and Scheduling Order [ECF No. 41] and on September 15, 2020 this
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-00780-JCM-VCF Document 57 Filed 03/25/21 Page 2 of 3




                1    Court entered an Order granting the parties fourth request to extend the Discovery Plan and

                2    Scheduling Order [ECF No. 47].

                3            4.      On October 20, 2020, this Court entered an Order granting the parties fifth request

                4    to extend the Discovery Plan and Scheduling Order. [ECF No. 48]. Pursuant to the Court’s order

                5    the deadline to file dispositive deadline is December 23, 2020.

                6            5.      On December 21, 2020, this Court entered an Order granting the parties sixth request

                7    to extend the dispositive motion deadline. [ECF No. 51]. Pursuant to the Court’s order the deadline

                8    to file dispositive deadline is January 25, 2021.

                9            6.      On January 25, 2021, this Court entered an Order granting the parties seventh

              10     request to extend the dispositive motion deadline. [ECF No. 53]. Pursuant to the Court’s order the

              11     deadline to file dispositive deadline is February 24, 2021.

              12             7.      On February 17, 2021, this Court entered an Order granting the parties an eighth

              13     request to extend the dispositive motion deadline. [ECF No. 55]. Pursuant to the Court’s order,

              14     the deadline to file dispositive motion is March 26, 2021.

              15             8.      Complications relating to Covid exposure, counsel’s medical issues, and scheduling

              16     conflicts have necessitated the extension. Accordingly, the parties request that the dispositive

              17     motion deadline be extended fifteen (15) days from to March 26, 2021 to April 12, 2021.

              18             9.      Accordingly, the parties stipulate and agree to extend the dispositive motion

              19     deadline for fifteen (15) days, up to and including April 12, 2021.

              20             10.     As set forth in ECF No. 55, upon the filing of a dispositive motion, the date for filing

              21     the joint pretrial order shall be suspended until 30 days after decision on the dispositive motions or

              22     until further order of the court.

              23     ///

              24     ///

              25     ///

              26     ///

              27     ///

              28     ///
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
                     Case 2:19-cv-00780-JCM-VCF Document 57 Filed 03/25/21 Page 3 of 3




                1             11.      A trial date has not yet been set in this matter, and no other deadlines are affected

                2    by this stipulation.

                3             This stipulation and order is sought in good faith and not for the purpose of delay.

                4             Dated this 24th day of March, 2021.
                5    LAW OFFICES OF MICHAEL P. BALABAN                    JACKSON LEWIS P.C.
                6
                     /s/   Michael P. Balaban                             /s/ Lisa A. McClane
                7    Michael P. Balaban, NV Bar No. 9370                  Lisa A. McClane, NV Bar No. 10139
                     10726 Del Rudini St                                  Daniel I. Aquino, NV Bar No. 12682
                8    Las Vegas, NV 89141-4216                             Bank of America Plaza
                                                                          300 S. Fourth St., Ste. 900
                9    Attorney for Plaintiff Tonya Hale                    Las Vegas, Nevada 89101
              10                                                          Attorneys for Defendant Nevada Property 1
                                                                          LLC dba The Cosmopolitan of Las Vegas
              11

              12
                                                                     ORDER
              13
                                                          March 25
              14              IT IS SO ORDERED                                      , 2021.
              15

              16
                                                                     U.S. Magistrate Judge
              17

              18     4825-9357-1810, v. 1

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -3-
